Citation Nr: 0928758	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  95-29 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Peter J.. Meadows, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1956.

In a July 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina determined that new and material evidence had not 
been presented to reopen the claim for service connection for 
prostatitis. The Veteran appealed the decision to the Board 
of Veterans' Appeals (Board).

In a November 1997 decision, the Board denied the claim to 
reopen. The Veteran appealed the November 1997 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a January 1999 memorandum decision, the Court 
vacated the November 1997 Board decision and remanded the 
case for further action. In August 1999, the Board remanded 
the case to the RO.

In a June 2000 decision, the Board again denied the claim to 
reopen the issue of entitlement to service connection for 
prostatitis. The Veteran appealed the June 2000 decision to 
the Court, and in a November 2000 Order, the Court granted a 
joint motion filed by the parties, and vacated and remanded 
the case to the Board.

In a September 2001 decision, the Board denied the 
application to reopen the claim for service connection for 
prostatitis. The Veteran appealed the September 2001 decision 
to the Court, and in a July 2002 Order, the Court granted a 
joint motion filed by the parties, and vacated and remanded 
the case to the Board.

In a March 2003 decision, the Board again denied the claim to 
reopen the issue of entitlement to service connection for 
prostatitis. The Veteran appealed the March 2003 decision to 
the Court, and in an August 2003 Order, the Court granted a 
joint motion filed by the parties, and vacated and remanded 
the case to the Board.

In a June 2004 decision, the Board denied the application to 
reopen the issue of entitlement to service connection for 
prostatitis. The Veteran appealed the June 2004 decision to 
the Court. In December 2004, and while the case was pending 
before the Court, the appellant and the Secretary entered 
into a Stipulated Agreement, and shortly thereafter filed a 
Joint Motion to Terminate the Appeal. In a December 2004 
Order, and in light of the Stipulated Agreement, the Court 
ordered the termination of the appeal with respect to the 
June 2004 Board decision. Pursuant to the terms of the 
Stipulated Agreement, the case was returned to the Board for 
further action.

In May 2005, the Board remanded the Veteran's case for 
further action, to conclude with RO readjudication of the 
issue of entitlement to service connection for prostatitis 
based on a de novo review of the record

In a July 2007 decision, the Board denied the claim of 
entitlement to service connection for prostatitis. The 
Veteran appealed the July 2007 decision to the Court, and in 
an April 2008 Order, the Court granted a joint motion filed 
by the parties, and vacated and remanded the case to the 
Board.

In August 2008 the Board remanded the claim to the RO for 
additional development.


FINDINGS OF FACT

The most probative and competent evidence of record 
preponderates against finding that prostatitis is related to 
the Veteran's active military service.


CONCLUSION OF LAW

Prostatitis was not incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in June and September 
2005, and August 2008 correspondence of the information and 
evidence needed to substantiate and complete the claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain. VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations. The claim was readjudicated in the 
May 2009 supplemental statement of the case.  The claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony in 
light of the notice provided.  There is not a scintilla of 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his testimony, written 
contentions, lay statements, buddy statements, private and VA 
facility medical records. Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The majority of the Veteran's service medical records are 
missing. Searches at the National Military Personnel Records 
Center (NPRC) indicated that the Veteran's records were not 
found and were presumably lost in a fire in 1973. The Veteran 
was advised by VA in an August 2008 letter that alternate 
documents that might be substituted for service medical 
records for the purpose of determining service connection for 
prostatitis which were contemporaneously prepared in service 
or shortly thereafter showing evidence of prostatitis could 
be submitted.  The Board realizes that in such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses. However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Background

The Veteran had service from October 1954 to October 1956.  
The majority of his service medical records are not on file, 
possibly having been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC). His separation 
medical examination in October 1956 is of record, however, 
and it indicates that the appellant's genitourinary system 
was normal at discharge.

The earliest medical record showing a diagnosis of 
prostatitis is a new patient workup from Duke University 
Medical Center dated in February 1973, 17 years after 
service.

The Veteran filed his initial claim for service connection 
for prostatitis in the early 1970's.  Since then his claim 
has been reviewed by the Board at least fifteen times, and by 
the Court at least seven times.  See Board decisions/remands 
April 1976, June 1978, January 1980, July 1983, January 1987, 
December 1989, November 1992, November 1997, August 1999, 
June 2000, September 2001, March 2003, June 2004, May 2005, 
and August 2008.  See Court decisions January 1999, November 
2000, July 2002, August 2003, December 2004, July 2007, and 
April 2008.

Analysis

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for prostatitis.  There are no medical 
records showing a diagnosis of prostatitis during service.  

Postservice, in February 1963 and May1971, the Veteran's 
prostate was specifically found to be normal.  Indeed, there 
is no competent evidence of prostatitis until 1973, 17 years 
after discharge from service, and at that time there is no 
contemporaneously prepared evidence that the appellant 
reported chronic prostate problems since service.  

The Veteran alleges in essence that pelvic pain and a urinary 
tract infection in service were indications of prostatitis.  
The Board finds, however, that his service separation 
examination is entirely silent as to any diagnosis of 
prostatitis, as are studies from 1963 and 1971 showing a 
normal prostate.  

The Board has extensively discussed the evidentiary 
background of the instant case over the course of previous 
adjudications: the November 1997 decision, the August 1999 
remand, the June 2000 decision, the September 2001 decision, 
the March 2003 decision, the June 2004 decision, the May 2005 
decision, and the July 2007 decision.  Hence, the Board will 
focus on medical evidence that links the claimed disorder to 
service. Evidence of record includes positive nexus opinions 
from L.K. Boggs, M.D., (July 1982); P. Stewart, M.D., (May 
1992); J. Phelps, M.D., (February 1995); and W. Jones, M.D., 
(June 2001, February 2003, and March 2004). 

The latest medical opinion in support of the Veteran's claim 
is a July 2008 letter from Gary L. Winfield, M.D., a family 
practice physician, who noted interviewing the Veteran and 
reviewing his medical records.  He concurred with Drs. Boggs, 
Stewart, Phelps, and Jones noting that:

It is my professional opinion that it is 
more likely than not that [the Veteran's] 
prostatitis began during his active 
military sevice.  His symptoms that began 
while in service are consistent with 
acute prostatitis that later became 
chronic over many years and continue to 
this day.  

It is my opinion that [the Veteran] is 
perfectly competent to report his 
symptoms and treatment history.  Although 
contemporaneous records from service may 
be absent, this in no way affects my 
ability to author an opinion regarding 
the origin of [the Veteran's] prostatitis 
based upon his competent report of 
prostatitis symptoms experienced during 
his military service.

Unfortunately not one of the aforementioned medical opinion 
points to specific contemporaneously prepared evidence of any 
in-service treatment for prostatitis, let alone any competent 
evidence documenting prostatitis prior to 1973.  Moreover, 
the opinions of Drs. Boggs, Stewart, Phelps, Jones, and 
Winfield are based on the Veteran's self-reported and 
unsubstantiated lay history of prostatitis symptoms during 
and since service; such lay history being either recited to 
the physicians directly or transcribed in other medical 
records from long after service, and previously considered by 
the Board. As such, these opinions have no probative value. 
See Moffitt v. Brown, 10 Vet. App. 214 (1997); LeShore v. 
Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 
113 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993). Simply 
put, there are no contemporaneous treatment records 
documenting care for prostatitis either in- service, at any 
service location, or for many years post service.

The Veteran was afforded a VA genitourinary examination by a 
board certified urologist in February 2007, and his claims 
files were reviewed in their entirety. The VA urologist 
opined that he did not think that it was likely as not that 
the Veteran's chronic prostatitis/pelvic pain syndrome was 
etiologically related to the appellant's period of military 
service.  Moreover, the examiner concluded that no new 
evidence has been added to the record since 2004 documenting 
prostatitis in-service or until many years thereafter.  After 
reviewing the several medical opinions offered in support of 
the Veteran's claim by physicians who treated him in the 
1970's and 1980's, he noted that the evidence:

Suggested that they thought his 
'prostatitis' originated during his 
service from 1954 through 1956, some 15-
plus years before. 

After review of these, I think theses 
opinions do not appear to be based on 
written medical records or evidence.

Subsequently the Veteran's claims file and medical record was 
again reviewed in May 2009 by a VA examiner who noted that 
there were no records to substantiate the Veteran's 
allegations that he was treated during service for a urinary 
tract infection or prostatitis. He further noted that neither 
he nor the February 2007 VA examiner after an extensive 
evaluation, could find any records of the Veteran being 
hospitalized, or receiving intravenous antibiotics, etc., for 
acute urinary tract infections.  The examiner summarized 
noting that:

In none of the literature is there any 
report or any other information that 
would support the claim that a poorly 
treated or untreated acute prostatitis or 
acute urinary tract infection would 
result in the developing of this chronic 
pelvic pain syndrome which the patient 
was claiming.  

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Here the Board finds that it 
must assign greater evidentiary weight to the February 2007 
and May 2009 VA examiners' opinions than to the opinions of 
Drs. Boggs, Stewart, Phelps, Jones, and Winfield because 
their opinions were given after a review of the entire claims 
files, to include the previous opinions of these other 
physicians. Accordingly, the Board must conclude that the 
weight of the evidence is against the claim.

The only other evidence in support of the claim are 
statements from the Veteran's friends, minister, supervisor, 
etc., and the Veteran's own statements and testimony to the 
effect that his claimed prostatitis began during service.  
While they are competent to recall the appellant's complaints 
of pain, as laypersons, they are not competent to provide an 
opinion addressing the etiology of the claimed disorder. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Finally, following yet another review of the claims files, 
the Board must find that it is convinced that the appellant's 
history is devoid of any credibility.  While it is 
unfortunate that his service medical records are not 
available, it is a fact that the appellant's separation 
examination was negative for any complaints or evidence of 
prostatitis.  It is a fact that studies of the appellant's 
prostate in 1963 and 1971 revealed a normal prostate.  
Finally, it is a fact that when prostatitis was diagnosed in 
1973, no reference to inservice pathology was recorded.  All 
of these facts lead the Board to conclude that the 
appellant's self reported history in an attempt to secure 
financial benefits is not credible.  Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found 
to affect the credibility of testimony).

Facts are stubborn things; and whatever may be the Veteran's 
wishes, or his inclinations, they cannot alter the state of 
the facts and the evidence.  Accordingly, the Board finds 
that, because the more probative facts and evidence of record 
is against finding a link between military service and 
prostatitis that service connection for prostatitis is 
denied.

The present decision is the eighth time the Board has 
addressed the Veteran's current appeal.  Earlier Board 
decisions during this appeal were recycled by Court orders 
granting motions of the parties to vacate and remand.  At 
this point, the Board has little to add in a case with a 
relatively simple fact pattern and legal issue.  The Board 
has stated its position, and the Board believes that the 
Veteran and his representative fully understand the Board's 
position even if they do not like the result.  While the 
Board believes its decision is correct, higher judicial 
authority may or may not agree.  In the event of yet another 
appeal to the Court, the Board would welcome a definitive 
Court decision, one way or another. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for prostatitis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


